          Case 4:20-cv-40126-TSH Document 18 Filed 02/03/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
MARK BAUERSACHS and                     )
MARCIELI BAUERSACHS,                    )          CIVIL ACTION
                   Plaintiffs,          )          NO. 4:20-40126-TSH
                                        )
                   v.                   )
                                        )
ASSOCIATE JUSTICE DAVID D.              )
KERMAN and MASSACHUSETTS                )
CENTRAL HOUSING COURT,                  )
                   Defendants.          )
______________________________________ )




     ORDER ON DEFENDANTS’ MOTION TO DISMISS AND PLAINTIFFS’ MOTION
         FOR ENTRY OF DEFAULT JUDGMENT (Docket Nos. 10 and 16)

                                       FEBRUARY 3, 2021

HILLMAN, D.J.,

       Plaintiffs Mark and Marcieli Bauersachs filed this 42 U.S.C. § 1983 action challenging the

constitutionality of Mass. Uniform Summary Process R. 10(c): Removal of dismissal or default. 1

They seek injunctive and declaratory relief, including: “(ii) staying final judgment in Mass. Central

Housing Court cases 15-SP-1462 & 15-SP-3345” and “(iii) ordering further judicial review in 15-

SP-1462 and 15-3345 . . .” (Compl. at 4, Docket No. 2). On January 28, 2021, the First Circuit

affirmed my colleague’s well-reasoned decision to dismiss— with prejudice and without leave to

amend—a prior case brought by the same Plaintiffs challenging the constitutionality of a different


1
 Under R. 10(c), Massachusetts judges adjudicating summary process (eviction) proceedings
may remove a default or dismissal “at the court's discretion, on its own initiative or on motion of
either party in writing, at any time prior to the entry of judgment on such default or dismissal.”
         Case 4:20-cv-40126-TSH Document 18 Filed 02/03/21 Page 2 of 2




Massachusetts court rule pursuant to the Rooker-Feldman doctrine. Bauersachs v. Englander,

Case No. 1:19-cv-10295-ADB, Docket No. 33.

       Under the Rooker-Feldman doctrine, federal district courts lack jurisdiction over “federal

complaints . . . [that] essentially invite[] federal courts of first instance to review and reverse

unfavorable state-court judgments.” Federacion de Maestros de P.R. v. Junta de Relaciones del

Trabajo de P.R., 410 F.3d 17, 20 (1st Cir. 2005) (quoting Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 283 (2005)). As they do here, in Englander Plaintiffs also sued state judges

seeking relief from final state court judgments entered against them, even though they presented

their case as an independent constitutional challenge to a state court rule.        Bauersachs v.

Englander, Case No. 1:19-cv-10295-ADB, Docket No. 1 at 7. The First Circuit held in Bauersachs

v. Englander that “[p]laintiffs-appellants’ attempt to reframe the case as an independent challenge

to Massachusetts law is ‘felled by their own complaint.’” Id. at 1 (citing Tyler v. Supreme Judicial

Court of Massachusetts, 914 F.3d 44,48 (1st Cir. 2019) (citations omitted).

       There are no distinguishing facts in this case which will allow Plaintiffs to escape the same

fate. The First Circuit’s decision in Englander makes clear that their claims here are similarly

barred by the Rooker-Feldman doctrine. Because the Court lacks subject matter jurisdiction to

hear this case, the Defendant’s Motion to Dismiss (Docket No. 16) is granted without reaching

the claim-splitting and Eleventh Amendment arguments and the Plaintiffs’ Motion for Entry of

Final Default Judgment (Docket No. 16) is denied as moot. The action is dismissed with

prejudice.



SO ORDERED.                                                             /s/ Timothy S. Hillman
                                                                     TIMOTHY S. HILLMAN
                                                                           DISTRICT JUDGE



                                                 2
